SCHWARTZ, Senior Judge.
The defendants in a medical malpractice case appeal from an order granting a new trial after a defense verdict because a serving juror, in answer to a question on voir dire as to whether she had been involved in a “lawsuit,” failed to reveal that she had been in a divorce and was the subject of collection efforts by creditors against her. For two reasons, we reverse for entry of judgment in accordance with the verdict.
First, in the absence of any definition of “lawsuit” which would, as in Roberts v. Tejada, 814 So.2d 334 (Fla.2002), include such proceedings, there was no deliberate misstatement by the juror which would justify relief under De La Rosa v. Zequeira, 659 So.2d 239 (Fla.1995).
Second, and quite separately, there was no showing, as is also required, that counsel would have exercised a peremptory challenge against the juror had he been given the information in question. See Freedman v. De La Cuesta, 929 So.2d 25 (Fla. 3d DCA2006).
Reversed.
FLETCHER, J., concurs.